     Case 1:20-cv-00235-DAD-EPG Document 25 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   TERRELL CURRY,                                    Case No. 1:20-cv-00235-DAD-EPG (PC)

13                      Plaintiff,                     ORDER DENYING PLAINTIFF’S EX PARTE
                                                       REQUEST FOR COURT ORDER FOR
14          v.                                         PLAINTIFF TO HAVE PHYSICAL ACCESS
                                                       TO LAW LIBRARY
15   J. GEDDES,
                                                       (ECF No. 24)
16                      Defendant.

17

18

19          Terrell Curry (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action filed pursuant to 42 U.S.C. § 1983.

21          On July 27, 2020, Plaintiff filed an ex parte request for a court order for Plaintiff to have

22   physical access to the law library. (ECF No. 24). Plaintiff states that, as a pro se litigant, it is

23   difficult for him to conduct research and to prepare motions and responses. Plaintiff plans on

24   filing a summary judgment motion in this case. But in preparing, Plaintiff has to wait until

25   Defendant files moving papers to get only a thirty-day Preferred Legal User status to get to the

26   law library. Even then, he has to use that 30-day period to file a response to said motion, and he

27   would be limited to only four hours a week. Prisoners are being allowed access to the law library

28   only upon receiving a thirty-day deadline on an active case, and have to exercise social distancing
                                                        1
     Case 1:20-cv-00235-DAD-EPG Document 25 Filed 07/28/20 Page 2 of 2

 1   with cloth face masks on. Access is allowed on Tuesdays and Thursdays only, with two different

 2   sessions each time. Plaintiff asks for access to the law library for at least two hours, twice a

 3   week.

 4           Plaintiff’s motion will be denied. While Plaintiff does not state it directly, it appears that

 5   law library access is being limited due to the ongoing coronavirus (COVID-19) pandemic.

 6   Plaintiff has not explained why he should be provided with special access to the law library, and

 7   the Court does not see a need for Plaintiff to have special law library access at this time. A

 8   schedule has not yet been set in this case. Once a schedule has been set, Plaintiff will have a

 9   deadline to file a motion for summary judgment, and if Plaintiff needs an extension of that

10   deadline (or any deadline) due to a lack of law library access, he may file a motion for an

11   extension of time.

12           Accordingly, IT IS ORDERED that Plaintiff’s ex parte request for a court order for

13   Plaintiff to have physical access to the law library is DENIED.

14
     IT IS SO ORDERED.
15

16      Dated:     July 28, 2020                                 /s/
                                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
